UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7454


HENRY W. MARTIN, JR.,

                        Plaintiff – Appellant,

          v.

WILLIAM R. BYARS; JOHN R. PATE; ARTHUR A. JORDAN; MCKENNDLY
NEWTON; ROBERT E. WARD; JON OZMINT; DENNIS PATTERSON;
DANIEL MURPHY; DAVID M. TATARSKY; LT. J. CARUJO; LT. J.
CARTER; ROBERT ORR; LT. JAMES RUMP; CAPTAIN E. J. MILLER;
DR. THOMAS BYNSE; LT. VARLEASE BLACK; CPL L. JENKINS; CPT
MYECHA MILEY; M. HUDSON; S. SINGLATON, DHO; CPL. T.
SIMPSON; MR. MCQUEEN; P. SMITH; A. HOLLMAN; HELEN FREEMAN;
THOMAS SCOTT; CPT. E. JAMES; TANYA A. GEE; V. CLAIRE ALLEN;
JOHN C. FEW; WAYNE C. MCCABE; JILL BEATTIE; JEANNETTE MACK;
FRANCINE BAUCHMAN; PATTY BRITT POSEY; JAMES S. SLIGH, JR.;
DR. ROWLAND; GREGORY S. LINE; CHARLOTTE SMITH; ELLEN
GOODWIN; RUSSELL RUSH; JIM CROSBY; SUSAN BARDEN; VIRGINIA
CROCKER; PAM SMITH; LAKETA DIKA; DEBORAH B. DURDEN,

                        Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:13-cv-03516-TMC-KFM)


Submitted:   January 15, 2015              Decided:   January 21, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Henry W. Martin, Jr., Appellant Pro Se. Mary Elizabeth Sharp,
GRIFFITH, SADLER & SHARP, PA, Beaufort, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Henry W. Martin, Jr., seeks to appeal the district

court’s    order      adopting    the    recommendation         of   the    magistrate

judge     and   dismissing       Martin’s         claims   against    all    but     one

Defendant       without    prejudice.               This     court    may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain      interlocutory        and       collateral    orders,     28    U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                     The order Martin seeks

to    appeal     is    neither     a     final       order     nor   an     appealable

interlocutory or collateral order.                   Accordingly, we dismiss the

appeal for lack of jurisdiction.                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                             DISMISSED




                                              3